DETAILED ACTION
 Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office is in response to the Request for Reconsideration filed on 1/27/22.  Claims 1-25 are currently pending in this application.

Claim Objections
Claims 1-8, 10 are objected to because of the following informalities:  
In claims 1-8, 10, line 1, “a mixer” needs to be changed to -- the mixer --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in a for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-8, 11-13, 15-25 are rejected under 35 U.S.C. 102a1 as being anticipated over Willats et al. (WO-2017165590) (see US 2019/ 0101041). 
With regard to claims 1, 16, 17, 21, 22:
Willats discloses a component for a mixer (30) (Fig. 10) of a vehicle exhaust system comprising:
a doser mount (70)( Fig. 4) comprising a curved body having a center boss with a doser opening (76) (see Fig. 4, par. [0040, 0041]) defining a doser axis, wherein the curved body includes at least a first mating surface (not numbered) configured to receive a first mixer shell (see the annotated Fig. 4) defined by a first dimension to provide a first mixer type and a second mating surface (not numbered) configured to receive a second mixer shell (see the annotated Fig. 4) defined by a second dimension different than the first dimension to provide a second mixer type different than the first mixer type (see Figs. 4, 12).

    PNG
    media_image1.png
    587
    378
    media_image1.png
    Greyscale


With regard to claims 2, 23:
Willats discloses the component for a mixer according to claim 1, Willats further discloses wherein the second mixer shell having the second dimension being greater than the first dimension (see the annotated Fig. 4).

With regard to claims 3, 25:
Willats discloses the component for a mixer according to claim 2, Willats discloses wherein the first dimension comprises an inner diameter of the first mixer shell and the second dimension comprises an inner diameter of the second mixer shell (see the annotated Fig. 4).

With regard to claims 4, 24:
Willats discloses the component for a mixer according to claims 3, 1, Willats further discloses wherein the doser mount (70) comprises a single mount to which either the first or second mixer shell is mounted (see Fig. 4).

With regard to claims 5, 19:
Willats discloses the component for a mixer according to claim 2, Willats further discloses wherein the center boss (320) (Fig. 10) includes a substantially flat surface that is spaced from the curved body by a shoulder (322) (see Figs 10, 13), and wherein the flat surface comprises an attachment interface for a doser (36) (Fig. 12) configured to inject a fluid through the doser opening (316) (see Figs. 10, 13).

With regard to claim 6:
Willats discloses the component for a mixer according to claim 5, Willats further discloses wherein each of the first and second mixer shells define a mixer center axis (see Fig 4), and including a second shoulder that separates the center boss from the second mating surface (see Fig. 13) and a third shoulder that separates the second mating surface from the first mating surface such that the second mating surface is radially outward of the first mating surface relative to the mixer center axis (see Fig. 12, 13).

With regard to claims 7, 18:
Willats discloses the component for a mixer according to claim 5, Willats further discloses wherein the first mating surface of the curved body has a first curvature and the second mating surface of the curved body has a second curvature that is greater than the first curvature, and wherein the first and second mating surfaces are staggered such that the second mating surface is radially inward of the first mating surface relative to the doser axis (see Figs. 4, 10, 13).

With regard to claims 8, 20:
Willats discloses the component fora mixer according to claim 1, Willats further discloses including a plurality of flow elements (baffles 340, 342) (Figs 10, 12, par. [0063]) each having an upstream end fixed to the doser mount and a downstream end, 

With regard to claim 11, Willats discloses a vehicle exhaust system component comprising:
a mixer (30) (Fig. 1) having an upstream end configured to be connected to an upstream exhaust component (16) (Fig. 1) and a downstream end configured to be connected to a downstream component (22) (Fig. 1), the mixer having a mixer shell providing an internal cavity that surrounds a mixer center axis, and wherein the mixer shell has a doser opening;
a doser mount (70) (Fig. 4) mounted to the mixer at the doser opening (76) (Fig. 4, par. [0040, 0041]), wherein the doser mount is configured to support a doser that injects a fluid into the internal cavity of the mixer shell, and 
wherein the doser mount comprises a curved body having a center boss (320) (Fig. 10) with a doser mount opening defining a doser axis, wherein the curved body includes at least a first mating surface configured to receive a first mixer shell defined by a first dimension and a second mating surface configured to receive a second mixer shell defined by a second dimension (see the annotated Fig. 4), and wherein the doser mount comprises a single mount to which either the first or second mixer shell is mounted to provide the mixer shell; and
a swirl chamber having an upstream end fixed to the doser mount and a downstream end that is open to the internal cavity, and wherein the upstream end is 

With regard to claim 12:
Willats discloses the vehicle exhaust system component according to claim 11, Willats further discloses wherein the doser mount (70) (Fig. 4) has an outer surface that faces an inner surface of the mixer shell and an inner surface that faces the internal cavity, and wherein the first mating surface of the curved body has a first curvature in the outer surface and the second mating surface of the curved body has a second curvature in the outer surface that is greater than the first curvature (see Fig. 4), and wherein the first and second mating surfaces are staggered such that the second mating surface is radially inward of the first mating surface relative to the doser axis (see the annotated Fig. 4 above).

With regard to claim 13:
Willats discloses the vehicle exhaust system component according to claim 12, Willats further discloses wherein the center boss (320) (Fig. 10) includes a flat surface that is spaced from the curved body by a shoulder (322) (Figs. 10, 12), and wherein the flat surface comprises an attachment interface for the doser (36) (Fig. 13).

With regard to claim 15:
Willats discloses the vehicle exhaust system component according to claim 12, Willats further discloses wherein the swirl chamber is comprised of a plurality of sheet 

                                  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Crawley et al. (US 2005/0150211).  
With regard to claim 1:
Crawley discloses a component for a mixer of a vehicle exhaust system comprising:
a doser mount (see the annotated Fig. 38) comprising a curved body having a center boss with a doser opening (54) (see Fig. 38, par. [0063]) defining a doser axis, wherein the curved body includes at least a first mating surface configured to receive a 
However, Crawley fails to specifically disclose at least a first mating surface and a second mating surface configured to receive a first and second mixer shells, respectively. 
Since Crawley discloses that a first mixer shell and a second mixer shell are mounted on the dosing mount, separately, (the annotated Fig. 38 below), it is obvious for one having ordinary skill in the art to realize that Crawley disclose a first mating surface and a second mating surface configured to receive a first and second mixer shells, respectively.

    PNG
    media_image2.png
    645
    503
    media_image2.png
    Greyscale


With regard to claim 2:
The modified Crawley discloses the component fora mixer according to claim 1, Crawley further discloses wherein the second mixer shell having the second dimension being greater than the first dimension (see Fig. 38).

With regard to claim 3:
The modified Crawley discloses the component fora mixer according to claim 2, Crawley further discloses wherein the first dimension comprises an inner diameter of the first mixer shell and the second dimension comprises an inner diameter of the second mixer shell (see the annotated Fig. 38).

With regard to claim 4:
The modified Crawley discloses the component for a mixer according to claim 3, Crawley further discloses wherein the doser mount comprises a single mount to which either the first or second mixer shell is mounted (see the annotated Fig. 38).

Allowable Subject Matter
Claim 9 is allowed.
Claim 10 would be allowable if rewritten to overcome the objection as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/27/22 have been fully considered and they are deemed persuasive, therefore, the last final office action is hereby withdrawn; however, a new ground of rejection is set forth above. 

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747